 
 
I 
111th CONGRESS
1st Session
H. R. 1134 
IN THE HOUSE OF REPRESENTATIVES 
 
February 23, 2009 
Mr. Sensenbrenner (for himself, Mr. Gerlach, Mr. Ehlers, and Mr. Souder) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow the credit for nonbusiness energy property for 2008. 
 
 
1.Credit for nonbusiness energy property allowed for 2008 
(a)In generalSection 25C of the Internal Revenue Code of 1986 (relating to credit for nonbusiness energy property) is amended by redesignating subsection (g) as subsection (h) and by inserting after subsection (f) the following new subsection:

(g)Credit for 2008 allowed on 2009 returnFor purposes of this section, property placed in service during 2008 shall be treated as placed in service during the taxpayer’s first taxable year ending after December 31, 2008.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years ending after December 31, 2008.  
 
